959 A.2d 306 (2008)
Ross NICHOLAS, Lamont C. Bullock, Cory Smith, Jeremy Souder, Waldemar Rosario, Jerome Solomon, Barry Williams, Gary Melindez, Kareem Smith, Raymond White, Michael Thomaston and Demetrius Bailey, Inmates Confined by the Department of Corrections, Appellants
v.
Jeffrey A. BEARD, Ph. D., Secretary of Corrections, Appellee.
No. 42 EAP 2006.
Supreme Court of Pennsylvania.
November 19, 2008.

ORDER
PER CURIAM.
AND NOW, this 19th day of November, 2008, the order of the Commonwealth Court is hereby AFFIRMED.
Jurisdiction relinquished.